DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/31/2019, 03/10/2021, 07/08/2021 and 09/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.

Claim Interpretation - 35 USC § 112(f) (pre-AIA  § 112, 6th Paragraph) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 19, the claim limitations recite “means for receiving”, “means for adding”, “means for detecting” and “means for simulating” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the functions of “receiving”, “adding”, “detecting” and “simulating” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions. 
Regarding the limitations “means for receiving”, “means for adding”, “means for detecting” and “means for simulating”, the corresponding structures disclose in paragraphs [0058]-[0063] of the specification.  For example, the processor may receive a first set of one or more packets of a plurality of packets 202 having the defined order via the first wireless communication link 108 with the network 104 using the first radio access technology (para. [0058]).  For example, the processor may receive a second set of one or more packets of the plurality of packets 202 having the defined order via the different second wireless communication link 110 with the network 104 using the different second radio access technology (para. [0059]).  For example, the processor may add the first set of one or more packets, which were received at block 502, to the packet buffer 114 (para. [0060]).  For example, the processor may add the second set of one or more packets, which were received at block 504, to the packet processor may detect that the second set of one or more packets, which were received at block 504 and added to the packet buffer at block 508 (para. [0062]).  The processor may simulate a degradation of the different second wireless communication link based on detecting that the second set of one or more packets (para. [0063]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. §103 as being unpatentable over Liu et al. (US 2017/0118793 A1) hereinafter “Liu” in view of Eshan et al. (US 2012/0039176 A1) hereinafter “Eshan”
As per claim 1, Liu discloses an apparatus for receiving a plurality of packets having a defined order via wireless communication, the apparatus comprising: 
one or more processors (Liu, [0011], at least one processor communicatively coupled with the transceiver) configured with processor-executable instructions to perform operations comprising: 
receiving a first set of one or more packets of the plurality of packets having the defined order via a first wireless communication link with a network (Liu, [0087], establishing a first connection using a first RAT)
(Liu, [0088], receiving a data packet over a second connection using a second RAT)
adding the first set of one or more packets of the plurality of packets having the defined order, which were received via the first wireless communication link with the network, to a packet buffer (Liu, [0041], packets from one or more other connections of the multiple connections that are received out-of-order (e.g., due to the dormant nature of the first connection) may be stored in a reorder buffer) 
adding the second set of one or more packets of the plurality of packets having the defined order, which were received via the different second wireless communication link with the network, to the packet buffer (Liu, [0041], packets from one or more other connections of the multiple connections that are received out-of-order (e.g., due to the dormant nature of the first connection) may be stored in a reorder buffer) 
detecting that the second set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer, satisfy a threshold occupancy of the packet buffer (Liu, [0096], detect storing of the data packet in the reorder buffer 618, and mode terminating component 612 may request termination of the communication mode or at least the one or more dormant periods based at least in part on detecting storing of the data packet (e.g., in addition to detecting that a size of the reorder buffer achieves a threshold, as described below)
Liu does not explicitly disclose simulating a degradation of the different second wireless communication link based on the detecting that the second set of one or more packets, which 
Eshan discloses simulating a degradation of the different second wireless communication link based on the detecting that the second set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer, satisfy the threshold occupancy of the packet buffer (Eshan, [0141], In case an overload condition happens (e.g., CPU overloaded or nearly overloaded, memory overloaded or nearly overloaded and the like), the flow control module 1124 generates an advertised CQI and one or more NACK messages to simulate  a degraded channel; See also [0143], Near overload may include being within a value from an overload threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Eshan related to simulate a degradation of the different second wireless communication link based on the detecting that the second set of one or more packets receive via the different second wireless communication link with the network to satisfy the threshold occupancy of the packet buffer and have modified a teaching of Liu in order to improve a transmission rate (Abstract)

As per claim 2, Liu in view of Eshan disclose the apparatus of claim 1, wherein the receiving the first set of one or more packets of the plurality of packets having the defined order via the first wireless communication link with the network, comprises: 
receiving the first set of one or more packets of the plurality of packets having the defined order via the first wireless communication link with the network using a first radio access technology (Liu, [0087], establishing a first connection using a first RAT)
(Liu, [0088], receiving a data packet over a second connection using a second RAT)

As per claim 3, Liu in view of Eshan disclose the apparatus of claim 1, wherein the receiving the first set of one or more packets of the plurality of packets having the defined order via the first wireless communication link with the network, comprises: receiving the first set of one or more packets of the plurality of packets having the defined order via the first wireless communication link with the network using a first cell (Liu, [0045], configured with at least one primary cell (PCell) configured to support uplink and downlink communications)
and wherein the receiving the second set of one or more packets of the plurality of packets having the defined order via the different second wireless communication link with the network, comprises: receiving the second set of one or more packets of the plurality of packets having the defined order via the different second wireless communication link with the network using a different second cell (Liu, [0045], one or more secondary cells (SCell) that can support uplink and/or downlink communications as well)

As per claim 4, Liu in view of Eshan disclose the apparatus of claim 1, wherein the receiving the first set of one or more packets of the plurality of packets having the defined order via the first wireless communication link with the network, comprises: receiving the first set of (Liu, [0087], establishing a first connection using a first RAT)
and wherein the receiving the second set of one or more packets of the plurality of packets having the defined order via the different second wireless communication link with the network, comprises: receiving the second set of one or more packets of the plurality of packets having the defined order via the different second wireless communication link with the cell network using a different second numerology (Liu, [0088], receiving a data packet over a second connection using a second RAT)

As per claim 5, Liu in view of Eshan disclose the apparatus of claim 1, wherein the receiving the first set of one or more packets of the plurality of packets having the defined order via the first wireless communication link with the network, comprises: receiving the first set of one or more packets of the plurality of packets having the defined order via the first wireless communication link with the network using a first carrier of a carrier aggregation (Liu, [0045], multiple carrier using carrier aggregation (CA))
and wherein the receiving the second set of one or more packets of the plurality of packets having the defined order via the different second wireless communication link with the network, comprises: receiving the second set of one or more packets of the plurality of packets having the defined order via the different second wireless communication link with the network using a different second carrier of the carrier aggregation (Liu, [0045], multiple carrier using carrier aggregation (CA))


adding the first set of one or more packets, which were received via the first wireless communication link with the network, to a first packet sub-buffer allocated to the first radio access technology (Liu, [0087], establishing a first connection using a first RAT)
wherein the adding the second set of one or more packets of the plurality of packets having the defined order, which were received via the different second wireless communication link with the network, to the packet buffer, comprises: 
adding the second set of one or more packets, which were received via the different second wireless communication link with the network, to a second packet sub-buffer allocated to the different second radio access technology (Liu, [0088], receiving a data packet over a second connection using a second RAT)
wherein the detecting that the second set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer, satisfy the threshold occupancy of the packet buffer, comprises: 
detecting that the second set of one or more packets, which were received via the different second wireless communication link with the network and were added to the second packet sub-buffer allocated to the different second radio access technology, satisfy a threshold occupancy of the second packet sub-buffer allocated to the different second radio access technology (Liu, [0096], detect storing of the data packet in the reorder buffer 618, and mode terminating component 612 may request termination of the communication mode or at least the one or more dormant periods based at least in part on detecting storing of the data packet (e.g., in addition to detecting that a size of the reorder buffer achieves a threshold, as described below)
and wherein the simulating the degradation of the different second wireless communication link based on the detecting that the second set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer, satisfy the threshold occupancy of the packet buffer, comprises: 
simulating the degradation of the different second wireless communication link based on the detecting that the second set of one or more packets, which were received via the different second wireless communication link with the network and were added to the second packet sub-buffer allocated to the different second radio access technology, satisfy the threshold occupancy of the second packet sub-buffer allocated to the different second radio access technology (Eshan, [0141], In case an overload condition happens (e.g., CPU overloaded or nearly overloaded, memory overloaded or nearly overloaded and the like), the flow control module 1124 generates an advertised CQI and one or more NACK messages to simulate  a degraded channel; See also [0143], Near overload may include being within a value from an overload threshold)

As per claim 7, Liu in view of Eshan disclose the apparatus of claim 1, wherein the detecting that the second set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer, satisfy the threshold occupancy of the packet buffer, comprises: 
(Liu, [0041], reorder the packets received over the multiple aggregated connections (e.g., based on a sequence number specified in the packets)… packets from one or more other connections of the multiple connections that are received out-of-order (e.g., due to the dormant nature of the first connection) may be stored in a reorder buffer)
identifying a second sequence number of a second packet of the second set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer (Liu, [0041], reorder the packets received over the multiple aggregated connections (e.g., based on a sequence number specified in the packets)… packets from one or more other connections of the multiple connections that are received out-of-order (e.g., due to the dormant nature of the first connection) may be stored in a reorder buffer)
and detecting that a difference between the identified first sequence number of the first packet and the identified second sequence number of the second packet satisfies a threshold sequence number difference (Liu, [0096], detect storing of the data packet in the reorder buffer 618, and mode terminating component 612 may request termination of the communication mode or at least the one or more dormant periods based at least in part on detecting storing of the data packet (e.g., in addition to detecting that a size of the reorder buffer achieves a threshold, as described below)
and wherein the simulating the degradation of the different second wireless communication link based on the detecting that the second set of one or more packets, which 
simulating the degradation of the different second wireless communication link based on the detecting that the difference between the identified first sequence number of the first packet and the identified second sequence number of the second packet satisfies the threshold sequence number difference (Eshan, [0141], In case an overload condition happens (e.g., CPU overloaded or nearly overloaded, memory overloaded or nearly overloaded and the like), the flow control module 1124 generates an advertised CQI and one or more NACK messages to simulate  a degraded channel; See also [0143], Near overload may include being within a value from an overload threshold)

As per claim 8, Liu in view of Eshan disclose the apparatus of claim 1, wherein the one or more processors are further configured with processor-executable instructions to perform operations comprising: 
detecting that a set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer, fail to satisfy a threshold occupancy of the packet buffer (Eshan, [0143], Near overload may include being within a value from an overload threshold)
and ending the simulation of the degradation of the different second wireless communication link based on the detecting that the set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer, fail to satisfy the threshold occupancy of the packet buffer (Eshan, [0141], one or more NACK messages to simulate a degraded channel)

As per claim 9, Liu in view of Eshan disclose the apparatus of claim 6, wherein the one or more processors are further configured with processor-executable instructions to perform operations comprising: 
detecting that a set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer, fail to satisfy a threshold occupancy of the packet sub-buffer allocated to the different second radio access technology (Liu, [0015], receiving a data packet over a second connection using a second RAT)
and ending the simulation of the degradation of the different second wireless communication link based on the detecting that the set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer, fail to satisfy the threshold occupancy of the packet sub-buffer allocated to the different second radio access technology (Liu, [0018],  a data packet over a second connection using a second RAT)

As per claim 10, Liu in view of Eshan disclose the apparatus of claim 1, wherein the one or more processors are further configured with processor-executable instructions to perform operations comprising: 
detecting that an amount of time has elapsed (Liu, [0053], overlap with one or more of the cells)
and ending the simulation of the degradation of the different second wireless communication link based on the detecting that the amount of time has elapsed (Liu, [0046], utilizing the same or different radio technologies, and/or belonging to the same or different access networks, may overlap)

As per claim 11, Liu in view of Eshan disclose the apparatus of claim 10, wherein the amount of time comprises a defined amount of time (Liu, [0043], having one or more dormant periods)

As per claim 12, Liu in view of Eshan disclose the apparatus of claim 11, wherein the one or more processors are further configured with processor-executable instructions to perform operations comprising: 
defining the defined amount of time based on at least one of an estimated total size of one or more packets missing from the packet buffer, a throughput of the first wireless communication link, a throughput of the different second wireless communication link, a protocol to which one or more packets will be sent, or a combination thereof (Liu, [0096], one or more dormant periods based at least in part on detecting storing of the data packet (e.g., in addition to detecting that a size of the reorder buffer achieves a threshold, as described below)

As per claim 13, Liu in view of Eshan disclose the apparatus of claim 1, wherein the one or more processors are further configured with processor-executable instructions to perform operations comprising: 
identifying a first sequence number of a first packet of the first set of one or more packets, which were received via the first wireless communication link with the network and were added to the packet buffer (Liu, [0041], reorder the packets received over the multiple aggregated connections (e.g., based on a sequence number specified in the packets)… packets from one or more other connections of the multiple connections that are received out-of-order (e.g., due to the dormant nature of the first connection) may be stored in a reorder buffer)
identifying a second sequence number of a second packet of the second set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer (Liu, [0041], reorder the packets received over the multiple aggregated connections (e.g., based on a sequence number specified in the packets)… packets from one or more other connections of the multiple connections that are received out-of-order (e.g., due to the dormant nature of the first connection) may be stored in a reorder buffer)
detecting that the identified second sequence number of the second packet is greater than the identified first sequence number of the first packet and that the second packet was removed from the packet buffer (Liu, [0096], detect storing of the data packet in the reorder buffer 618, and mode terminating component 612 may request termination of the communication mode or at least the one or more dormant periods based at least in part on detecting storing of the data packet (e.g., in addition to detecting that a size of the reorder buffer achieves a threshold, as described below)
and ending the simulation of the degradation of the different second wireless communication link based on detecting that the identified second sequence number of the second packet is greater than the identified first sequence number of the first packet and that the second packet was removed from the packet buffer (Eshan, [0141], one or more NACK messages to simulate  a degraded channel)

sending one or more negative acknowledgements (NACKs) for one or more packets received via the different second wireless communication link with the network; sending a modified channel quality indicator (CQI) or a degraded rank reporting for the different second wireless communication link with the network; sending a modified rank indicator (RI) for the different second wireless communication link with the network (Eshan, [0058], the UE may simulate a degraded channel by modifying a channel quality indicator (CQI), and transmitting negative acknowledgment (NACK) messages to the eNodeB) or sending a status report that omits a reception of one or more packets received via the different second wireless communication link with the network. 

As per claim 15, Liu in view of Eshan disclose the apparatus of claim 1, wherein the one or more processors are further configured with processor-executable instructions to perform operations comprising: performing a Fast NACK for one or more packets of the plurality of packets having the defined order that are missing from the packet buffer (Eshan, [0140], operate with a modified NACK rate)

As per claim 16, Liu in view of Eshan disclose the apparatus of claim 1, wherein the one or more processors are further configured with processor-executable instructions to perform operations comprising: 
 (Eshan, [0058], the UE may simulate a "degraded channel" in order to cause an eNodeB to lower a transmission rate)
and ending the simulation of the degradation of the different second wireless communication link based on the first throughput during the simulation and the second throughput in the absence of the simulation (Eshan, [0058], the UE may simulate a "degraded channel" in order to cause an eNodeB to lower a transmission rate)

As per claim 17, Liu discloses an apparatus for receiving a plurality of packets having a defined order via wireless communication, the apparatus comprising: 
one or more processors configured with processor-executable instructions to perform operations (Liu, [0011], at least one processor communicatively coupled with the transceiver) comprising: 
receiving a first set of one or more packets of the plurality of packets having the defined order via a first wireless communication link with a network (Liu, [0087], establishing a first connection using a first RAT)
receiving a second set of one or more packets of the plurality of packets having the defined order via a different second wireless communication link with the network (Liu, [0088], receiving a data packet over a second connection using a second RAT)
adding the first set of one or more packets of the plurality of packets having the defined order, which were received via the first wireless communication link with the network, to a packet buffer (Liu, [0041], packets from one or more other connections of the multiple connections that are received out-of-order (e.g., due to the dormant nature of the first connection) may be stored in a reorder buffer) 
adding the second set of one or more packets of the plurality of packets having the defined order, which were received via the different second wireless communication link with the network, to the packet buffer (Liu, [0041], packets from one or more other connections of the multiple connections that are received out-of-order (e.g., due to the dormant nature of the first connection) may be stored in a reorder buffer) 
detecting that the first set of one or more packets, which were received via the first wireless communication link with the network and were added to the packet buffer, and the second set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer, satisfy a threshold occupancy of the packet buffer (Liu, [0096], detect storing of the data packet in the reorder buffer 618, and mode terminating component 612 may request termination of the communication mode or at least the one or more dormant periods based at least in part on detecting storing of the data packet (e.g., in addition to detecting that a size of the reorder buffer achieves a threshold, as described below)
Liu does not explicitly disclose simulating a degradation of at least one of the first wireless communication link or the different second wireless communication link based on detecting that the first set of one or more packets, which were received via the first wireless communication link with the network and were added to the packet buffer, and the second set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer, satisfy a threshold occupancy of the packet buffer. 
(Eshan, [0141], In case an overload condition happens (e.g., CPU overloaded or nearly overloaded, memory overloaded or nearly overloaded and the like), the flow control module 1124 generates an advertised CQI and one or more NACK messages to simulate  a degraded channel; See also [0143], Near overload may include being within a value from an overload threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Eshan related to simulate a degradation of at least one of the first wireless communication link or the different second wireless communication link based on detecting that the first set of one or more packets, which were received via the first wireless communication link with the network and were added to the packet buffer, and the second set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer, satisfy a threshold occupancy of the packet buffer and have modified a teaching of Liu in order to improve a transmission rate (Abstract)

As per claim 18, Liu discloses an apparatus for receiving a plurality of packets having a defined order via wireless communication, the apparatus comprising: 
(Liu, [0011], at least one processor communicatively coupled with the transceiver) comprising: 
receiving a first set of one or more packets of the plurality of packets having the defined order via a first wireless communication link with a network (Liu, [0087], establishing a first connection using a first RAT)
receiving a second set of one or more packets of the plurality of packets having the defined order via a different second wireless communication link with the network (Liu, [0088], receiving a data packet over a second connection using a second RAT)
adding the first set of one or more packets of the plurality of packets having the defined order, which were received via the first wireless communication link with the network, to a packet buffer (Liu, [0041], packets from one or more other connections of the multiple connections that are received out-of-order (e.g., due to the dormant nature of the first connection) may be stored in a reorder buffer) 
adding the second set of one or more packets of the plurality of packets having the defined order, which were received via the different second wireless communication link with the network, to the packet buffer (Liu, [0041], packets from one or more other connections of the multiple connections that are received out-of-order (e.g., due to the dormant nature of the first connection) may be stored in a reorder buffer) 
identifying a first sequence number of a packet of the first set of one or more packets, which were received via the first wireless communication link with the network and were added to the packet buffer (Liu, [0041], reorder the packets received over the multiple aggregated connections (e.g., based on a sequence number specified in the packets)… packets from one or more other connections of the multiple connections that are received out-of-order (e.g., due to the dormant nature of the first connection) may be stored in a reorder buffer)
identifying a second sequence number of a second packet of the second set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer (Liu, [0041], reorder the packets received over the multiple aggregated connections (e.g., based on a sequence number specified in the packets)… packets from one or more other connections of the multiple connections that are received out-of-order (e.g., due to the dormant nature of the first connection) may be stored in a reorder buffer)
detecting that a difference between the identified first sequence number of the first packet and the identified second sequence number of the second packet satisfies a threshold sequence number difference (Liu, [0096], detect storing of the data packet in the reorder buffer 618, and mode terminating component 612 may request termination of the communication mode or at least the one or more dormant periods based at least in part on detecting storing of the data packet (e.g., in addition to detecting that a size of the reorder buffer achieves a threshold, as described below)
Liu does not explicitly disclose simulating a degradation of the different second wireless communication link based on detecting that a difference between the identified first sequence number of the first packet and the identified second sequence number of the second packet satisfies a threshold sequence number difference. 
Eshan discloses simulating a degradation of the different second wireless communication link based on detecting that a difference between the identified first sequence number of the first packet and the identified second sequence number of the second packet satisfies a threshold (Eshan, [0141], In case an overload condition happens (e.g., CPU overloaded or nearly overloaded, memory overloaded or nearly overloaded and the like), the flow control module 1124 generates an advertised CQI and one or more NACK messages to simulate  a degraded channel; See also [0143], Near overload may include being within a value from an overload threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Eshan related to simulate a degradation of the different second wireless communication link based on detecting that a difference between the identified first sequence number of the first packet and the identified second sequence number of the second packet satisfies a threshold sequence number difference and have modified a teaching of Liu in order to improve a transmission rate (Abstract)

As per claim 19, Liu discloses an apparatus for receiving a plurality of packets having a defined order via wireless communication, the apparatus comprising: 
means for receiving a first set of one or more packets of the plurality of packets having the defined order via a first wireless communication link with a network (Liu, [0087], establishing a first connection using a first RAT)
means for receiving a second set of one or more packets of the plurality of packets having the defined order via a different second wireless communication link with the network (Liu, [0088], receiving a data packet over a second connection using a second RAT)
means for adding the first set of one or more packets of the plurality of packets having the defined order, which were received via the first wireless communication link with the network, to a packet buffer (Liu, [0041], packets from one or more other connections of the multiple connections that are received out-of-order (e.g., due to the dormant nature of the first connection) may be stored in a reorder buffer) 
means for adding the second set of one or more packets of the plurality of packets having the defined order, which were received via the different second wireless communication link with the network, to the packet buffer (Liu, [0041], packets from one or more other connections of the multiple connections that are received out-of-order (e.g., due to the dormant nature of the first connection) may be stored in a reorder buffer) 
means for detecting that the first set of one or more packets, which were received via the first wireless communication link with the network and were added to the packet buffer, and the second set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer, satisfy a threshold occupancy of the packet buffer (Liu, [0096], detect storing of the data packet in the reorder buffer 618, and mode terminating component 612 may request termination of the communication mode or at least the one or more dormant periods based at least in part on detecting storing of the data packet (e.g., in addition to detecting that a size of the reorder buffer achieves a threshold, as described below)
Liu does not explicitly disclose means for simulating a degradation of at least one of the first wireless communication link or the different second wireless communication link based on detecting that the first set of one or more packets, which were received via the first wireless communication link with the network and were added to the packet buffer, and the second set of one or more packets, which were received via the different second wireless communication link with the network and were added to the packet buffer, satisfy a threshold occupancy of the packet buffer. 
(Eshan, [0141], In case an overload condition happens (e.g., CPU overloaded or nearly overloaded, memory overloaded or nearly overloaded and the like), the flow control module 1124 generates an advertised CQI and one or more NACK messages to simulate  a degraded channel; See also [0143], Near overload may include being within a value from an overload threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Eshan related to simulate a degradation of the different second wireless communication link based on the detecting that the second set of one or more packets receive via the different second wireless communication link with the network to satisfy the threshold occupancy of the packet buffer and have modified a teaching of Liu in order to improve a transmission rate (Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462